Exceptions overruled. This is an action of tort for recovery of compensation for personal injuries alleged to have been sustained by the plaintiff as a result of the negligence of the defendant in the operation of a motor vehicle in which the plaintiff was riding. The plaintiff excepted to the direction of a verdict for the defendant. The plaintiff properly concedes that, upon the pleadings and the evidence, he is not entitled to recover on any ground other than ordinary negligence of the defendant — as distinguished from gross negligence or reckless conduct of the defendant. The case is governed by Haberger v. Carver, 297 Mass. 435. There was no error in the direction of the verdict.